Allowable Subject Matter
	Claims 1-59 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 44-45, the prior art of record fails to teach or suggest, either alone or in combination “generating a gesture command using a wearable gesture recognition device in a human-computer interface system comprising the steps of: providing a mathematical model of a plurality of internal and external tissue objects that make up a cross-section of an anatomical feature of a user based on a rigid body motion of the plurality of internal and external tissue objects that make up the cross-section of the anatomical feature of the user and on a set of biological metrics of the plurality of internal and external tissue objects that make up the cross-section of the anatomical feature of the user; generating a set of ultrasound signal data that represents a mapping of a spatio-temporal cross-section of the plurality of internal and external tissue objects that make up the cross-section of the anatomical feature of the user based on the mathematical model; identifying a property of one or more of the plurality of internal and external tissue objects that make up the cross-section of the anatomical feature of the user by correlating the set of ultrasound signal data with the simulated ultrasound measurements generated based on the mathematical model; estimating a posture of the user's anatomical feature based on the identified property of the one or more of the plurality of internal and external tissue objects that make up the cross-section of the anatomical feature: and generating a gesture command based on the estimated posture.” as claimed (emphasis added).


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEJOON AHN/Examiner, Art Unit 2628